 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-0081-TLN

12                                Plaintiff,             STIPULATION AND ORDER TO SET BRIEFING
                                                         SCHEDULE AND CONTINUE THE MOTION /
13                          v.                           STATUS HEARING TO FEBRUARY 14, 2019

14   JOSE LUIS ROMERO,
     SALVADOR PADILLA III, aka                           Date:     January 10, 2019
15     Salvador Perez Padilla, and                       Time:     9:30 a.m.
     EBERARDO MENDEZ,                                    Judge:    Hon. Troy L. Nunley
16
                                  Defendants.
17

18

19          Plaintiff United States of America, though its undersigned counsel, and defendants Jose Luis

20 Romero, Salvador Padilla III, and Eberardo Mendez, through their respective counsel of record, stipulate

21 as follows:

22          1.      This matter is currently set for a hearing on defendant Mendez’s motion to disclose the

23 confidential source on January 10, 2019. (ECF No. 54.) Defendants Romero and Padilla had joined an

24 earlier-filed version of that motion. (See ECF Nos. 48, 51.)

25          2.      This case is also scheduled for a status hearing on January 10, 2019, and time under the

26 Speedy Trial Act has been excluded through that date. (ECF No. 38.)

27          3.      By this stipulation, the parties now seek to set a briefing schedule on the pending motion

28 to disclose the confidential source, and to continue the status hearing to February 14, 2019, and to exclude


      STIPULATION                                        1
 1 time through that date.

 2          4.      With respect to defendant Mendez’s motion to disclose the confidential source (ECF No.

 3 54), the parties jointly request that the Court set the following briefing schedule:

 4                  a. United States’ Opposition – due January 17, 2019

 5                  b. Defendants’ Replies – due January 31, 2019

 6                  c. Motion hearing, if necessary – February 14, 2019

 7          5.      This matter is currently set for a motion / status hearing on January 10, 2019, and time

 8 under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., has already been excluded through that date.

 9 (ECF No. 38.) The parties jointly request that the January 10, 2019 hearing be continued to February 14,

10 2019, and that time from the date the parties file this stipulation, up to and including February 14, 2019,

11 be excluded under the Speedy Trial Act, specifically, 18 U.S.C. § 3161(h)(1)(D) [pretrial motions], and

12 General Order 479 [Local Code E], to allow the Court time to rule on the pending motion. In addition,

13 the government anticipates producing approximately 50 pages of additional discovery materials to each

14 defense counsel in the coming week. Counsel will need time to review these new materials, in addition

15 to the discovery already produced, time to discuss these materials with their clients, time to conduct

16 additional investigation, and time to otherwise prepare for trial. For this reason, the parties further agree

17 that time under the Speedy Trial Act should also be excluded from the date the parties file this stipulation,

18 up to and including February 14, 2019, under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to

19 prepare], and General Order 479 [Local Code T4], based on continuity of counsel and defense

20 preparation.

21          6.      The parties agree that the failure to grant a continuance in this case, for the reasons set

22 forth in paragraph 5, would deny defense counsel reasonable time necessary for effective preparation,

23 taking into account the exercise of due diligence. The parties also agree that the ends of justice served

24 by the Court granting the requested continuance outweigh the best interests of the defendants and the

25 public in a speedy trial.

26 / / /

27 / / /

28 / / /


      STIPULATION                                         2
 1         IT IS SO STIPULATED.

 2

 3 Dated: January 8, 2019         _/s/ Timothy H. Delgado_____________
                                  TIMOTHY H. DELGADO
 4                                Assistant United States Attorney
                                  Attorney for Plaintiff United States of America
 5

 6 Dated: January 8, 2019         _/s/ THD for Kresta N. Daly__________
                                  KRESTA N. DALY
 7                                Attorney for Defendant Jose Luis Romero
 8
     Dated: January 8, 2019       _/s/ THD for Shari G. Rusk___________
 9                                SHARI G. RUSK
                                  Attorney for Defendant Salvador Padilla III
10

11 Dated: January 8, 2019         _/s/ THD for Etan Zaitsu_____________
                                  ETAN ZAITSU
12
                                  Attorney for Defendant Eberardo Mendez
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION                 3
 1                                                     ORDER

 2          The Court has read and considered the parties’ Stipulation and [Proposed] Order to Set Briefing

 3 Schedule and Continue the Motion / Status Hearing to February 14, 2019, filed January 8, 2019. The

 4 Court finds that the Stipulation, which the Court incorporates by reference into this Order, establishes

 5 good cause for the proposed briefing schedule. The Court further finds that the brief extension of time

 6 requested by the parties would not adversely affect the public interest in the prompt disposition of

 7 criminal cases.

 8          THEREFORE, FOR GOOD CAUSE SHOWN:

 9          1.       The briefing schedule on defendant Mendez’s motion for disclosure of the confidential

10                   witness is set as follows:

11                   a.   United States’ Opposition – due January 17, 2019

12                   b.   Defendants’ Replies – due January 31, 2019

13                   c.   Motion hearing, if necessary – February 14, 2019 at 9:30 a.m.

14          2.       The Court further orders that the January 10, 2019 motion / status hearing be continued

15                   to February 14, 2019, and that the time from the date the parties filed this stipulation,

16                   up to and including February 14, 2019, be excluded under the Speedy Trial Act, 18

17                   U.S.C. § 3161(h)(1)(D) [pretrial motions], and General Order 479 [Local Code E], to

18                   allow the Court time to rule on the motion, as well as under 18 U.S.C. § 3161(h)(7)(A)

19                   and (B)(iv) [reasonable time to prepare], and General Order 479 [Local Code T4], based

20                   on continuity of counsel and defense preparation. The Court also finds that that the ends

21                   of justice served by granting the requested continuance outweigh the best interests of the

22                   public and the defendants in a speedy trial.

23          SO ORDERED.

24 Dated: January 8, 2019

25
                                                                       Troy L. Nunley
26                                                                     United States District Judge

27

28


      STIPULATION                                          4
